Citation Nr: 0426752	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  01-06 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from June 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2000, July 2000, and May 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  The appellant 
had earlier sought to establish service connection for PTSD, 
though the RO had denied that claim in a rating decision of 
August 1997.  The appellant appealed to the Board, which in 
September 1998 denied the claim.  The appellant appealed that 
determination to the United States Court of Veterans Appeals 
(since renamed the Court of Appeals for Veterans Claims) 
(Court), which in January 2000 affirmed the Board's decision.  

In the June 2000, July 2000, and May 2001 rating decisions 
herein at issue, the RO essentially rendered two conclusions: 
(1) that the additional evidence submitted since the Board's 
earlier September 1998 decision denying service connection 
for PTSD was not new and material, thereby precluding the 
claim's reopening; and (2) if the evidence was new and 
material, that the evidence in its entirety did not support 
service connection for PTSD.  The appellant disagrees and 
this appeal ensues.  


FINDINGS OF FACT

1.  A September 1998 Board decision denied the claim of 
entitlement to service connection for PTSD.  

2.  The evidence received since September 1998 concerning the 
claim of service connection for PTSD is new and material.  

3.  The appellant did not engage in combat with the enemy and 
the record does not include credible supporting evidence 
establishing the occurrence of the claimed stressors.  


CONCLUSIONS OF LAW

1.  The September 1998 Board decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002).  

2.  Evidence received since the September 1998 Board decision 
relevant to the claim of service connection for PTSD is new 
and material; thus, the requirements to reopen that claim 
have been met.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  PTSD was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Previously Denied Claim

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
With respect to the application to reopen the previously 
denied claim of entitlement to service connection for PTSD, 
the Board finds VA has fully satisfied its duties of notice 
and assistance and that sufficient evidence is of record to 
decide the claim.  If there were any deficiency of notice or 
assistance, it would not be prejudicial to the appellant, 
given the favorable nature of the Board's decision.  No 
further assistance in developing the facts pertinent to the 
application for reopening is required.  

By a September 1998 decision, the Board denied the claim of 
entitlement to service connection for PTSD.  In January 2000, 
the Court affirmed the Board's decision.  Decisions of the 
Board are final, see 38 U.S.C.A. §§ 7104(a) and (b) (West 
2002), unless new and material evidence is submitted to 
reopen the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

The appellant seeks to reopen the previously denied claim.  
Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See   
38 C.F.R. § 3.156(a) (2003).  However, as noted above, the 
new regulatory definition is effective only for claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  This claim to reopen was prior 
to August 29, 2001, and the following regulation defining new 
and material evidence applies:  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the September 
1998 Board decision is of concern for the purpose of 
reopening this claim.  The evidence is presumed credible for 
the purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75- 7 6 (1995).  

In denying the claim in September 1998, the Board found that 
there was a no current medical diagnosis of PTSD.  The 
evidence received since September 1998 includes VA clinical 
records in November 1998 and March 2003 showing diagnoses of 
PTSD, VA clinical records showing the appellant's attendance 
at group PTSD therapy sessions, and statements from a private 
psychologist in February and April 2000 discussing a 
diagnosis of PTSD.  This evidence, on its face, is relevant 
to the initial element of a service-connection claim - 
medical evidence of a current diagnosis - the reason for the 
earlier denial of the claim in September 1998.  

The additional evidence received since the September 1998 
Board decision constitutes new and material evidence.  As 
such, the claim of entitlement to service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
510 3A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The appellant's initial claim involved in this case was 
received in January 2000, and there is no issue as to 
provisions of forms or instructions for applying for the 
benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2003).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi 
(Pelegrini II), No. 01-944, U.S. Vet. App. (June 24, 2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made in June and July 2000, prior 
to November 9, 2000, the date the VCAA was enacted.  
VA believes Pelegrini II is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II, the Board finds any defect with respect to the VCAA 
notice requirement in this case to be harmless error for the 
reasons specified below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed the claim in 2000, the RO sent 
letters to him in February 2000 informing him of the evidence 
needed from him, the assistance the RO would undertake to 
obtain evidence he specified, and the date and place of any 
upcoming hearing (which was conducted in April 2000).  By a 
letter in July 2000, the RO told the appellant it had 
evidence from a layperson that would be considered in the 
adjudication.  In a letter of September 2000, the RO asked 
for verification of the claimed stressors from CURR.  After 
he perfected this appeal, the RO sent him a June 2001 
statement of the case that informed him of the evidence 
considered, the legal criteria applicable, and the analysis 
of the claim, including identification of elements for which 
evidence was deficient.  By a letter in March 2002, the RO 
told the appellant his attorney was no longer authorized to 
represent claimants before the Board, and that he could 
appoint another representative (he subsequently named a 
replacement representative).  After receiving additional 
evidence, the RO issued a February 2002 supplemental 
statement of the case that told him of the evidence 
considered, the legal criteria applicable, and the analysis 
of the claim, including identification of elements for which 
evidence was deficient.  In 2003, the RO sought records from 
the National Personnel Records Center, which referred it to 
the National Archives in College Park; that facility provided 
documentation in November 2003 relevant to the activities of 
the appellant's unit in Vietnam during his assignment there.  
In a December 2003 letter, the RO told the appellant of the 
evidence available, the missing information needed to 
establish service connection, the action VA would take to 
assist him, and the action he could take to assist his claim.  
After receipt of additional evidence, the RO issued an April 
2004 supplemental statement of the case with notification of 
the evidence, applicable law, and reasons for the decision.  
By a July 2004 letter, the RO told the appellant of a 
scheduled Travel Board hearing in August 2004 to be held at 
the RO.  The appellant failed to report for the hearing.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  As early as February 
2000, the RO notified him of the need for information or 
evidence concerning the claim.  In response, the appellant 
identified sources of treatment, and records from these 
sources are associated with the claims file.  The appellant 
has been informed of the information and evidence not of 
record that is necessary to substantiate the claims, of the 
information and evidence he was expected to provide, of the 
information and evidence that VA would seek to obtain, and of 
the need to provide any information and evidence in his 
possession pertinent to the claims.  See Pelegrini II  , No. 
01-944, U.S. Vet. App., at 10.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the  claims, or of VA' s or the appellant 's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The evidence of record includes the 
service medical and personnel records, VA and private 
treatment records, documents received on multiple occasions 
from the appellant and his one-time attorney, and 
documentation of efforts to obtain evidence from the Center 
for Unit Records Research (CURR).  The evidence obtained from 
the CURR included reports of the activities of the unit to 
which the appellant was assigned.  The appellant has not 
identified any additional VA or private treatment records 
with regard to the claim.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The record includes VA examinations in April 1997.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See  38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003).  On appellate review, 
there are no areas in which further development is needed.  

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Generally, to establish service 
connection, there must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a) 
(2003); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence established that the appellant 
engaged in combat with the enemy and the claimed stressor was 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor was consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
appellant's lay testimony alone could establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2003) and 38 C.F.R. § 4.125 (2003) (requiring 
PTSD diagnoses to conform to the criteria in American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV)).  See also 67 Fed. 
Reg. 10,330 (Mar. 7, 2002) (amendments to the regulatory 
criteria, inapplicable to this case, clarifying the type of 
evidence relevant in corroborating a claimant's statement 
regarding the occurrence of a stressor resulting from a 
personal assault).  The amended criteria did not alter the 
criteria of section 3.304(f) governing claims of PTSD based 
on stressors of the type alleged by the appellant.  See 67 
Fed. Reg. 10,330, 10,331 (Mar. 7, 2002) (the final rule 
retained existing provisions concerning the establishment of 
PTSD claims related to combat).  

As for the initial element of a service-connection, PTSD 
claim, there must be current medical evidence diagnosing 
PTSD.  The medical evidence of record - generally the service 
medical records and VA clinical records in the 1970s - do not 
indicating any complaints or treatment for any psychiatric or 
psychological reason.  The appellant filed his initial claim 
for PTSD in September 1996.  An April 1997 VA psychiatric 
examination, provided in response to that claim, provided no 
specific diagnosis of PTSD.  VA clinical records in November 
1997 included diagnoses of rule out PTSD, rule out 
schizophrenia, and rule out malingering.  VA clinical record 
in June 1998 noted a diagnosis was deferred pending 
neuropsychological assessment and service personnel records 
review.  VA neuropsychological testing in August 1998 
reported that the appellant's guardedness, paranoia, vague 
reports, and over-reporting on formal personality tests made 
diagnosis "rather challenging".  At about the same time, a 
private psychologist reported in a July 1998 statement that 
the appellant's report was similar to that of other veterans 
who suffered PTSD, and that his clinical symptoms were 
consistent with PTSD, though psychological testing indicated 
the appellant most likely was able to function at a higher 
intellectual level than suggested.  Nonetheless, VA clinical 
records in September 1998 indicated a diagnosis of PTSD and 
possible psychosis, and VA clinical records from 1998 through 
2003 indicated the appellant was attending PTSD group therapy 
sessions.  The diagnosis of PTSD has continued, as shown by 
the February 2000 statement of the private psychologist noted 
above that diagnosed PTSD, and by the diagnosis recorded in 
the VA clinical record of March 2003.  

Do the factual findings shown by this evidence support a 
finding that there is a current diagnosis of PTSD?  There are 
certainly diagnoses of PTSD, though several of the documents 
also suggest malingering or other psychiatric issues.  To 
sort through this conflicting evidence, a VA psychiatric 
examination might be helpful to determine the nature of the 
current disorder.  In this case, however, such as examination 
is not necessary.  Even assuming that the evidence just 
discussed represents a current diagnosis of PTSD, the 
evidence of record does not support the conclusions that the 
appellant engaged in combat with the enemy or that his 
claimed stressors have been verified.  

Under 38 C.F.R. § 3.304(f) (2003), a determination as to 
whether the appellant engaged in combat with the enemy raises 
a rebuttable evidentiary presumption in favor of the 
appellant's lay contentions.  The phrase "engaged in combat 
with the enemy" is also used in 38 U.S.C.A. § 1154(b) (West 
2002), a parallel provision applicable to other, non-PTSD 
claims.  See 38 C.F.R. § 3.304(d) (2003).  The phrase, as 
used in section 1154(b), has been interpreted as requiring 
evidence that the appellant participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy depends on the facts of the case and 
must be resolved on a case-by-case basis.  There is no 
limitation on the kind of evidence that may be used to 
support such a finding.  Whether a particular statement in 
service-department records indicating that the appellant 
participated in a particular "campaign" or "operation" may 
be sufficient to denote engagement in combat, depending on 
the language and context of the records in each case.  
Evidence of participation a "campaign" or "operation" 
would not, in itself, generally establish that the appellant 
engaged in combat.  VAOPGCPREC 12-99.  

The appellant contends he experienced stressful events in 
service that led to his diagnosis of PTSD.  In a statement in 
September 1996, he reported seeing helicopters coming in from 
the field with wounded and dead soldiers, some with blood 
dripping from them.  At his hearings in October 1997 and 
April 2000, the appellant testified he worked with heavy 
machinery in a quarry during his Vietnam service, including 
cutting roads for the 1st Infantry Division for seven to 10 
months.  He claimed he was exposed to combat in isolated 
areas while cutting roads, that his unit was fired on by 
snipers, and that some of his unit were killed and wounded 
(though he could not remember any of the names).  It was in 
this environment that he reported seeing helicopters arriving 
from the field with bleeding wounded and dead soldiers.  In a 
VA clinical record of November 1997, it was noted he reported 
seeing Vietnamese women and children run over by American 
tanks.  In a June 1998 VA clinical record, it was noted he 
provided vague recollection of events and was unable or 
unwilling to give details of possible traumas.  The July 1998 
private psychological evaluation indicated the appellant 
recalled seeing drivers of American military trucks 
deliberately hit and kill Vietnamese pedestrians and seeing 
helicopters bringing badly wounded soldiers from the jungle.  
He also reported several friends killed while he was in 
Vietnam, though no specific information was provided about 
these persons.  In several other VA clinical records, he 
discussed vague instances of seeing Vietnamese run over by 
American vehicles, and in the June 1998 clinical record 
reported his own guilt regarding children that were killed by 
his truck when he and others intentionally drove over 
civilians.  

Although the private psychologist referred in February and 
April 2000 statements to the appellant's "combat 
experiences", there is no evidence on which to presume that 
the appellant "engaged in combat with the enemy."  The 
service personnel records show he served in Vietnam from 
November 1965 to November 1966 with Company A of the 
864th Engineer Battalion (Construction).  His military 
occupation specialty was Quarry Machine Operator.  Based on 
this service, he received the Vietnam Service Medal, the 
Vietnam Campaign Medal, and the National Defense Service 
Medal.  The first two of these awards are indicative of 
service in Vietnam, whereas the third award is indicative 
only of service anywhere in the world during the Vietnam era.  
Of significance, he was not awarded a decoration that might 
signify combat, such as a Purple Heart or a personal award 
for heroism.  Nor was he a member of a combat arm - the 
infantry, cavalry, or artillery - where he might have been 
awarded the Combat Infantryman Badge or other qualification 
that would presume his exposure to combat.  

In the absence of evidence that the appellant engaged in 
combat, he might still establish the stressful experiences 
claimed with credible supporting evidence that the claimed 
in-service stressors occurred.  The RO attempted to have CURR 
verify the appellant's claimed stressors.  It provided the 
appellant's information to the CURR in September 2000.  In 
November 2000, CURR responded that the information was 
insufficient for the purpose of conducting meaningful 
research.  

Nonetheless, the evidence of record includes copies of parts 
of several service department records that shed light on the 
activities of the appellant's assigned unit during his 
service in Vietnam.  The appellant provided several documents 
relevant to his service, including one page of a May 1966 
Operational Report on Lessons Learned of the 864th Engineer 
Battalion (Construction) discussing that unit's construction 
of road surfaces, warehouses, and a rock quarry.  The 
appellant highlighted the activities of Company C, regarding 
construction of a site for a Hawk Missile Battery, though the 
appellant was assigned to Company A.  The appellant also 
provided one page of a similar August 1966 report discussing 
these same types of activities, as well as the beginning of 
construction on cantonment areas for air defense units near 
Cam Ranh Bay.  An inquiry by the RO to the National Archives 
yielded a copy of a January 1966 Command Report for Quarterly 
Period Ending December 31, 1965, which noted that the major 
project assigned to the 864th Engineer Battalion 
(Construction) from October to December 1965 was the 
construction of facilities for a depot complex in Cam Ranh 
Bay, including steel warehouses.  Heavy equipment was used to 
level the sites for construction.  Also constructed were a 
dental clinic and a dispensary, and the unit continued to 
operate the main quarry at Cam Ranh Bay.  In none of these 
documents, however, is there any indication of combat or the 
types of stressors reported by the appellant.  

Two laypersons also reported information about the activities 
of the appellant's unit in Vietnam.  The first such lay 
person wrote, in a June 2000 statement to the appellant's 
attorney, that he served in the 864th Engineer Battalion 
(Construction) and did not know the appellant, for he 
departed Vietnam in October 1965.  (The appellant arrived in 
Vietnam in November 1965.)  The layperson wrote he had 
written a newspaper article concerning Company A around July 
1965, which at that time was crushing rocks for roadbeds.  He 
noted that he was unaware of Company A serving in any other 
capacity.  This person also noted two incidents of sniper 
fire in the general area of the unit, though he was unaware 
of any injuries or deaths.  The second lay person wrote in a 
January 2002 letter that he served in the 62nd Engineers, 
rather than the 864th Engineer Battalion, and witnessed body 
bags and wounded men "all the time", and recalled the 
appellant being in Cam Ranh Bay in November 1965.  Neither of 
these statements serves as credible evidence of the claimed 
stressors; the first layperson did not even know the 
appellant during their separate periods of service, and the 
second layperson served in a different unit than the 
appellant and provided no more specific information about the 
alleged stressors than that provided by the appellant.  

In summary, even if the medical evidence provides a diagnoses 
of PTSD that conforms to 38 C.F.R. § 4.125 (2003), the 
evidence does not indicate that the appellant engaged in 
combat with the enemy or that there is credible evidence 
verifying his claimed stressors.  In light of the evidence of 
record and based on this analysis, it is the determination of 
the Board that the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.  




ORDER

The application to reopen the claim of entitlement to service 
connection for PTSD is granted.  

The reopened claim of entitlement to service connection for 
PTSD is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



